Title: From George Washington to Peter Hog, 28 October 1755
From: Washington, George
To: Hog, Peter

 

[Winchester, 28 October 1755]
To Captain Peter Hogg, of the Virginia Regiment.Sir,

I received yours of the 6th of October, inclosing the Returns of your Company, only this day. Ferguson was sent after you, but falling ill, by a Sore on his arm, was ordered to halt here, where he now remains unfit for Duty: therefore I have sent  in his room. Sergeant Wilper has received from Fort Cumberland and this place, Arms and Clothing to complete your Company to the Establishment. He has enlisted three men on his march, and I have ordered Ensign Fleming, with eight others, to join you; he being a Surgeon, he is desired to take care of your Company; for which he will be allowed. Your must use your best endeavours to secure your provisions, and do with it as you see most needful: It is impossible I can direct about it at this distance, properly. As we have contracted for a large quantity of Beef already, you are desired to engage no more than what will suffice for your own Company. I shall see that money is lodged with Mr Dick for your use, when I see him—You are to see the usual stoppages from the mens pay while they are in the Hospital, to answer the expence of Nurses, &c.
You must be very careful not to slip the opportunity of purchasing Grain for your Company, that being your only dependance for Bread; the Commissary having no orders to make provision for you. If any of your men should desert or die, you are immediately to Recruit others, keeping your Company to the Establishment.
